Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 11, and 13 are objected to because of the following informalities:
In claim 9, the words “in vertical direction;” should be changed to “in a vertical direction;”.
In claim 11, the words “in response either the left boom or right boom” should be changed to “in response to either the left boom or right boom”.
In claim 13, there is a missing period at the end of the claim.
The foregoing changes are required to correct clerical or typographical errors. 

Allowable Subject Matter
Independent claim 1 is allowed.  Claims 2-8 are allowable because they depend on allowable independent claim 1.
Claims 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of independent claim 9, it is unclear whether both the second identification system on the right boom and a third identification system mounted on the left boom receive the radio signal transmitted from the first identification system, or whether only the third identification system mounted on the left boom receives the radio signal transmitted from the first identification system.  Claims 10-14 fail to resolve the deficiencies of claim 9, so they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons as stated above since these claims are dependent on claim 9.
Furthermore, there is an antecedent basis issue between each of claims 10-11 and independent claim 9 with respect to “wherein the transmitting, receiving … are performed …”.  In each of these claims, it is unclear to which of the two “transmitting” clauses recited in independent claim 9 each of claims 10-11 is referring back to.  Likewise, it is unclear to which of the two “receiving” clauses recited in independent claim 9 each of claims 10-11 is referring back to.  Examiner suggests amending claims 9-11 to recite “first transmitting …”, “second transmitting …”, “first receiving”, and “second receiving” to provide proper antecedent basis.
Appropriate amendments are required for the above issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661
 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661